DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/28/2022.  Claims 7-9 and 11-20 are still pending in the application.

Information Disclosure Statement
The information disclosure statement filed 08/12/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 7-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "monitoring network operations, and re-allocating network resources proactively in response to the usage and service patterns to avoid congestion and provide appropriate service to the plurality of UEs; and proactively offloading one or more data flows from the enterprise network to another network to avoid congestion and provide appropriate service to the plurality of UEs," as recited in claim 7; "monitoring network operations, and re-allocating network resources proactively in response to the usage and service patterns to avoid congestion and provide appropriate service to the plurality of UEs, wherein: the data mining step further comprises identifying congestion hotspots based on the day-of-the-week and time-of-day, and including using machine learning to predict heatmaps for the individual BS/APs; and using artificial intelligence planning to proactively re-allocate resources and balance the number of users with the level of service supported with the network resources available," as recited in claim 8; "monitoring network operations, and re-allocating network resources proactively in response to the usage and service patterns to avoid congestion and provide appropriate service to the plurality of UEs; using machine learning to recognize demand patterns for services; recognizing VoIP packets using deep learning; and adjusting the QoS parameters and bitrate resource allocation based on the recognized and predicted demand for a given service," as recited in claim 9; "responsive to predicted congestion, use artificial intelligence (AI) planning to determine a plan for the network to reduce the predicted congestion by at least one of re-allocating resources, refusing admission of new UEs, and offloading UEs to other networks; and proactively controlling the BS/APs responsive to said AI planning, prior to the predicted congestion, to reduce congestion by at least one of re-allocating resources, refusing admission of new UEs, and offloading UEs to other networks," as recited in claims 11-15; and "responsive to the service demand patterns, using artificial intelligence planning to develop policies to meet the service demand patterns and build preferences to support the policies and service demand patterns; and responsive to the service demand patterns and policies, monitor service type requests, predict service demand increases, and take action proactively to de-prioritize certain services," as recited in claims 16-20;  structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 17, 2022